 


115 HRES 415 EH: Providing for consideration of the bill (H.R. 3004) to amend section 276 of the Immigration and Nationality Act relating to reentry of removed aliens, and providing for proceedings during the period from July 3, 2017, through July 10, 2017.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 415 
In the House of Representatives, U. S.,

June 29, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 3004) to amend section 276 of the Immigration and Nationality Act relating to reentry of removed aliens, and providing for proceedings during the period from July 3, 2017, through July 10, 2017.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3004) to amend section 276 of the Immigration and Nationality Act relating to reentry of removed aliens. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.  2.On any legislative day during the period from July 3, 2017, through July 10, 2017—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I. 4.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July, 2017.
5.The Committee on Appropriations may, at any time before 5 p.m. on Thursday, July 6, 2017, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2018. 6.The Committee on Armed Services may, at any time before 5 p.m. on Thursday, July 6, 2017, file a report to accompany H.R. 2810.
 
Karen L. Haas,Clerk.
